Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143207                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143207
                                                                    COA: 302764
                                                                    Kent CC: 06-004396-FH;
  JOHN ALBERT SIMS,                                                 06-009533-FH; 06-009647-FH
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 14, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           y1116                                                               Clerk